DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 6-8, 12-20 are pending.  Applicant’s previous election of Group I, claims 1, 4, 6-8, 12-14 and silicon oxide and polyimide as the species of inorganic and organic materials still applies and claims 15-20 remain withdrawn.
Response to Amendment
Applicant’s amendment of 07/13/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 4, 6-8, 13-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that “a material of the hard coating layer…” which is vague because it is unclear if this limitation applies to each of the at least three hard coat layers or if only one hard coat layer is required to be made of the recited material.
Claims 1 and 8 recite that the thickness of the transparent layer is greater than a thickness of the hard coating layer which is vague because it is unclear if this is referring to the thickness of just one transparent layer compared to just one hard coating layer, or if it is referring to each transparent layer being thicker than each hard coating layer, or if it is referring to the sum of the transparent layer thicknesses being greater than the sum of the hard coating layer thicknesses.  Claim 12 is not rejected because the limitations of claim 12 render the indefiniteness of claim 8 moot.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 4, 6-8, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa (U.S. 2016/0114522) in view of Sager et al. (U.S. 2005/0095422) in view of Adamopoulos et al. (U.S. 5,326,643).
Regarding claims 1, 4, 6-8, 12-14, Asakawa teaches an encapsulation (i.e., protective cover) film on a flexible substrate that is formed of alternating layers of silicon oxide and polyimide (Applicant’s elected species, and as in claims 1, 4, 13 and 14) (see abstract, [0049], [0063]).  Asakawa teaches that the encapsulation film provides moisture and gas barrier properties but does not disclose the thickness of the layers or the number of layers.  
However, Sager is also directed to a barrier film comprising alternating layers of inorganic and organic materials and teaches that the number of layers and thickness of layers may be adjusted to provide sufficient barrier properties (with the number of layers affecting the path a molecule has to take to pass the barrier material, see FIG. 1, and with the inorganic layer providing barrier properties, see [0004], and the organic layer providing thermal properties, [0012]).  The polyimide material of Asakawa is not disclosed as providing thermal protection properties as suggested in Sager but Adamopoulos teaches that polyimide was a known high-temperature polymer material (col. 1, lines 10-15).  
Thus, Sager shows that it would have been obvious to adjust the number of alternating organic and inorganic layers in Asakawa as an art-recognized result effective variable for the purposes of optimizing the path a molecule has to take to pass the barrier material (with such optimization including, e.g., inorganic/organic/inorganic/organic/inorganic, as in claims 1, and 8).  It would have also been obvious based on Sager to adjust the thickness of each inorganic layer and the total thickness of all inorganic layers in Asakawa to values within the claimed ranges as an art-recognized result effective variable in order to optimize the degree of gas barrier properties imparted by the inorganic layers in the overall laminate.  It would have also been obvious based on Sager to adjust the thickness of each organic layer and the total thickness of all organic layers in Asakawa to values within the claimed ranges as an art-recognized result effective variable in order to optimize the degree of thermal protection properties imparted by the organic layers in the overall laminate (given that polyimide in Asakawa was a known thermal stability material based on Adamopoulos).  Such result effective variable optimization would also obviously arrive at embodiment wherein the transparent layers are thicker than the hard coating layers.
In addition and as an alternative to the above result effective variable explanation, Sager also teaches that there may be up to thousands of alternating layers and each of the layer thicknesses of the organic and inorganic layers may be 0.1 to 100 nm ([0011]) which results in a number of layers, a thickness of each organic and inorganic layer, and a total thickness of all organic and inorganic layers overlapping the ranges of claims 1, 8 (with such a teaching also overlapping the “thickness of transparent layers is greater than a thickness of the hard coating layers” limitation).  It is also obvious based on the teachings of Sager to have each of the organic layers have the same thickness and each of the inorganic layers have the same thickness because there is no suggestion of altering the thickness of the organic layers or the thickness of the inorganic layers and also because the thickness provided for each inorganic/organic layer overlaps the thickness provided for the other, respective, inorganic/organic layers in the overall article, (i.e., the thickness range overlaps an embodiment wherein each inorganic layer has a thickness of 20 nm and each organic layer has a thickness of 80 nm, totaling less than 20 micron and 80 microns respectively for less than 1,000 alternating layers, within the range discussed above), as in claims 6-7 and 12.
Thus, it would have been obvious to have used the overlapping number of layers and thickness of the inorganic/organic layers in Sager as the number of layers and the thickness of the inorganic/organic in Asakawa because Sager discloses that such thicknesses are sufficient to provide barrier and thermal protection properties as desired by Asakawa.
The above article is not disclosed as being flexible overall (though it is disclosed as being provided on a flexible substrate), the inorganic layer is not disclosed as being “hard” as claimed, and the organic polyimide material is not disclosed as being transparent as claimed, however, given that an overlapping thicknesses and the same materials for the organic and inorganic layers are taught by modified Asakawa as compared to the present application, the overall article would inherently be flexible, the inorganic layers would inherently be hard and the polyimide layers would inherently be transparent, as claimed. 
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the claimed invention results in various beneficial properties not recognized by the prior art.  This is noted with appreciation, but the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant and therefore these benefits are not relevant in the context of establishing a prima facie case of obviousness (though these benefits may be relevant in rebutting a prima facie case of obviousness via unexpected results).
In the context of unexpected results, it is unclear what data Applicant is relying upon to support the supposedly unexpected improvement.  A showing of unexpected results must be based on evidence/data.  It also appears that the claims would not be commensurate in scope with hypothetical example provided in the future (e.g., via declaration, which would not be entered after final) because the claims are still relatively broad in scope in terms of the type of transparent material and hard coating material (the hard coating layers are only required to contain silicon oxide and may include any other ingredients at any amount) and especially in terms of the thickness of the layer and the number of layers, which is still recited with fairly broad ranges.
Applicant argues that Asakawa is directed to an encapsulating film which Applicant seems to believe is mutually exclusive to the claimed scope.  There is no evidence to support this argument and a broadest reasonable interpretation of the claims would include flexible encapsulating films because they are protective and cover the underlying article (flexibility is explained in the rejection above as being inherent).
Applicant argues Asakawa does not disclose the claimed number/thickness of layers which is improper piecemeal analysis.
Applicant argues that the polymer in Sager is a substrate.  Sager does not disclose that the organic layers 104 are substrates and even if it did there is nothing to support Applicant’s assertion that a substrate is implicitly thicker than the inorganic hard coating layer.  Moreover, it would appear that such an argument would only make the claims more clearly obvious over Sager (the claims require that the transparent/organic layer is thicker than the hardcoating/SiO2 layers).  
Applicant also argues that Sager implicitly teaches that the organic layer is thinner because it provides hydrophilicity.  The hydrophilicity is not disclosed in Sager and instead the layers are described as optionally being hydrophobic.  Moreover, there is nothing about hydrophilicity/phobicity the implies a certain thickness of the layer.
Applicant then again states that Sager fails to recognize the motivation for the present invention (which is not necessary for a prima facie case of obviousness as explained above) and also argues that Sager teaches away from the present thickness limitations (there is no evidence to support Applicant’s characterizations of Sager in general, let alone to the point where the reference could be interpreted as teaching away from the claimed subject matter, because teaching away requires disparagement).
Applicant also argues that Adamopoulos is for encapsulating articles, not flexible protective covers (not persuasive as explained above) and does not teach the claimed film structure.  However, Adamopoulos is merely cited to show that polyimide was a known high-temperature polymer and is not cited for the structure of the present article.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787